Case 18-15784-elf   Doc   Filed 03/18/20 Entered 03/18/20 14:33:11   Desc Main
                           Document     Page 1 of 6
Case 18-15784-elf   Doc   Filed 03/18/20 Entered 03/18/20 14:33:11   Desc Main
                           Document     Page 2 of 6
              Case 18-15784-elf             Doc        Filed 03/18/20 Entered 03/18/20 14:33:11 Desc Main
                                                        Document         Page 3 of 6
                                                           SN Servicing Corporation           Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: March 17, 2020

     JOANN FERRARA ROERICH                                                                                     Loan:
     4001 QUAKER CT                                                                          Property Address:
     NORTH WALES PA 19454                                                                    4001 QUAKER COURT
                                                                                             NORTH WALES, PA 19454



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Mar 2019 to Apr 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:     Effective May 01, 2020:                   Escrow Balance Calculation
 Principal & Interest Pmt:                 513.17                 513.17                    Due Date:                                       Jan 01, 2020
 Escrow Payment:                           398.34                 474.11                    Escrow Balance:                                         0.00
 Other Funds Payment:                         0.00                   0.00                   Anticipated Pmts to Escrow:                        1,593.36
 Assistance Payment (-):                      0.00                   0.00                   Anticipated Pmts from Escrow (-):                  1,937.22
 Reserve Acct Payment:                        0.00                   0.00                   Anticipated Escrow Balance:                         ($343.86)
 Total Payment:                              $911.51                    $987.28



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00           0.00
     Mar 2019                                                      1,281.00 * Homeowners Policy                      0.00      (1,281.00)
     Mar 2019                                                        608.22 * City/Town Tax                          0.00      (1,889.22)
     Aug 2019                                                      2,930.95 * School Tax                             0.00      (4,820.17)
     Feb 2020                       4,820.17                                * Escrow Only Payment                    0.00           0.00
                                                                              Anticipated Transactions               0.00           0.00
     Mar 2020                       1,195.02                                                                                    1,195.02
     Apr 2020                         398.34                       1,329.00      Homeowners Policy                                264.36
     Apr 2020                                                        608.22      City/Town Tax                                   (343.86)
                          $0.00 $6,413.53               $0.00     $6,757.39

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                            Page 1
        Case 18-15784-elf              Doc        FiledSN03/18/20      Entered 03/18/20 14:33:11FinalDesc Main
                                                           Servicing Corporation
                                                   Document           Page   4 of 6
                                                     For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: March 17, 2020

 JOANN FERRARA ROERICH                                                                                           Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               (343.86)      2,119.59
May 2020                405.68                                                                            61.82       2,525.27
Jun 2020                405.68                                                                           467.50       2,930.95
Jul 2020                405.68                                                                           873.18       3,336.63
Aug 2020                405.68       2,930.95            School Tax                                   (1,652.09)        811.36
Sep 2020                405.68                                                                        (1,246.41)      1,217.04
Oct 2020                405.68                                                                          (840.73)      1,622.72
Nov 2020                405.68                                                                          (435.05)      2,028.40
Dec 2020                405.68                                                                           (29.37)      2,434.08
Jan 2021                405.68                                                                           376.31       2,839.76
Feb 2021                405.68                                                                           781.99       3,245.44
Mar 2021                405.68                                                                         1,187.67       3,651.12
Apr 2021                405.68       1,329.00            Homeowners Policy                               264.35       2,727.80
Apr 2021                               608.22            City/Town Tax                                  (343.87)      2,119.58
                    $4,868.16       $4,868.17

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 811.36. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 811.36 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (343.86). Your starting
balance (escrow balance required) according to this analysis should be $2,119.59. This means you have a shortage of 2,463.45.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 36
months.

We anticipate the total of your coming year bills to be 4,868.17. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
           Case 18-15784-elf           Doc       Filed 03/18/20   Entered 03/18/20 14:33:11 Desc Main
                                                             Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                Document monthly
                                                                 Page    5 of will
                                                                     payment  6 be $918.85 (calculated by subtracting the
    Unadjusted Escrow Payment                       405.68
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                   0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                 68.43
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                       0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                                $474.11
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
 Case 18-15784-elf         Doc     Filed 03/18/20 Entered 03/18/20 14:33:11            Desc Main
                                    Document     Page 6 of 6



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION

 In Re:                                                Case No. 18-15784-amc

 JoAnn Ferrara
                                                       Chapter 13
  fka JoAnn Ferrara Roerich

 Debtor.                                               Judge Ashely M. Chan

                                  CERTIFICATE OF SERVICE

I certify that on March 18, 2020, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Albert J. Scarafone, Jr., Debtor’s Counsel
          scarafone@comcast.net

          William C. Miller, Esq., Chapter 13 Trustee
          ecfemails@ph13trustee.com

          Office of the United States Trustee
          USTPRegion03.PH.ECF@usdoj.gov

I further certify that on March 18, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          JoAnn Ferrara, Debtor
          4001 Quaker Court
          North Wales, PA 19454-3765

 Dated: March 18, 2020                                 /s/ D. Anthony Sottile
                                                       D. Anthony Sottile
                                                       Authorized Agent for Creditor
                                                       Sottile & Barile, LLC
                                                       394 Wards Corner Road, Suite 180
                                                       Loveland, OH 45140
                                                       Phone: 513.444.4100
                                                       Email: bankruptcy@sottileandbarile.com
